Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Twitchell, Jr. (US 2011/0047015) in view of Bessems (US 2020/0264255). 
 	Regarding claim 1, Twitchell, Jr. discloses an asset tracking system for a service vehicle, comprising: 
a master notification unit (e.g., Fig. 1, mobile locating gateway (MLG)180); a reader relay unit (e.g., wireless reader tag (WRT) 134) in communication with the master notification unit (see Twitchell, Fig. 1, p. [0072], [0076], [0080], e.g., a MLG 180 and wireless tag (WT)130 in communication with the wireless reader tag (WRT) 110; and a tag (e.g., wireless tag (WT) 130) configured to be coupled to an asset (see Twitchell, Jr., p. [0072], [0076], [0080], e.g., the WT 130  is configured to be coupled to an asset (e.g., 134)); wherein, when the reader relay unit identifies a tag the reader relay unit sends a signal to the master notification unit providing both a tag identifier and a reader relay unit identifier (see Twitchell, Jr., Fig. 1, p. [0054], [0072], [0080], e.g., each WT 130 includes a unique identification (WT ID) stored therein and each WRT (110) included a unique identification (WRT ID) stored therein that uniquely identifies the WRT in transmission made by the WRT; and the WRT 110 is in communication with the MLG 180 and WT 130).
 	However, Twitchell, Jr. does not expressly disclose the reader relay unit executes a calibration process to determine an expected signal strength when the tag is positioned in an assigned storage location; wherein, when the reader relay unit identifies a tag having the expected signal strength indicating the tag is in the assigned storage location identified in the calibration process.
 	Bessems discloses the above recited limitations (see Bessems, p. [0030-0031], [], [0053], e.g., the computer instructs the calibration device 12 to provide a calibration signal at the plurality of calibration locations, instructs the plurality of receivers 14 to measure a received signal strength of the calibration beacon signal for each one of the plurality of calibration locations, instructs the plurality of receivers 14 to measure a received signal strength of a beacon signal provided by the locatable device 16, and estimates a location of the locatable device 16 based on the received signal strength of the beacon signal at each one of the plurality of receivers, the received signal strength of the calibration beacon signal at each one of the plurality of receivers for each one of the plurality of calibration locations, and a location of each one of the plurality of receivers). 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Bessems’ teachings into Twitchell, Jr.  The suggestion/motivation would have been to provide a calibration beacon signal from a calibration device at a number of calibration locations  in order to estimate a location of the locatable device based on the received signal strength of the beacon signal at each one of the receivers as suggested by Bessems.	
 	Regarding claim 2, the combined teachings of Twitchell, Jr. and Bessems disclose the asset tracking system of claim 1, further wherein the master notification unit is a radio frequency receiver and transmitter (see Twitchell, Jr. p. [0075-0076], e.g., Gateway MLG 180 includes a GPS receiver (not depicted) for determining geographic location of shipping vehicle 184 and a mobile interface such as a cellular or satellite transmitter 186 for transmitting data to server computer 160 via a mobile phone network 188).
 	Regarding claim 3, the combined teachings of Twitchell, Jr. and Bessems disclose the asset tracking system of claim 2, further wherein tags are detectable directly by the master notification unit (see Twitchell, Jr. p. [0072], e.g., WRT is in communication with MLG 180; and the WRT 110 is  the Low-power radio frequency (LPRF) device).
 	Regarding claim 4, the combined teachings of Twitchell, Jr. and Bessems disclose the asset tracking system of claim 2, further wherein the master notification unit provides a wireless network for a user to access (see Twitchell, Jr. p. [0075-0076], e.g., a gateway 140 in communication with the gateway MLG 180 is an external network access transceiver that comprises a radio base station).
 	Regarding claim 5, the combined teachings of Twitchell, Jr. and Bessems disclose the asset tracking system of claim 1, further comprising multiple reader relay units providing a mesh network with the master notification unit (see Twitchell, Jr. p. [0053], [0072], [0080], e.g., WRT 110 is attached to each of multiple pallets 120; the WRT 110 is in communication the MLG 180; and the WRT 110 is  the Low-power radio frequency (LPRF) device).

 	Regarding claim 6, the combined teachings of Twitchell, Jr. and Bessems disclose the asset tracking system of claim 1, further comprising multiple reader relay units and wherein the master notification unit determines which reader relay unit the tag is closest to by comparing the strength of a tag signal from each of the reader relay units (see Twitchell, Jr. p. [0053], [0072], [0080], e.g., WRT 110 is attached to each of multiple pallets 120; the WRT 110 is in communication the MLG 180; and the WRT 110 is the Low-power radio frequency (LPRF) device).
 	Regarding claim 7, the combined teachings of Twitchell, Jr. and Bessems disclose the asset tracking system of claim 1, further wherein the reader relay unit implements a sleep mode in time intervals to reduce power consumption (see Twitchell, Jr. p. [0091], e.g., WRT enters  sleep or standby mode to conserve battery power).
 	Regarding claim 8, the combined teachings of Twitchell, Jr. and Bessems disclose the asset tracking system of claim 7, wherein vehicle sensors provide inputs to enter and exit sleep mode (see Twitchell, Jr. p. [0091], e.g., WRT enters  sleep or standby mode to conserve battery power).
 	Regarding claim 9, the combined teachings of Twitchell, Jr. and Bessems disclose the asset tracking system of claim 1, further wherein the reader relay unit is positioned above an assigned storage location (see Twitchell, Jr., p. [0053], [0072], [0080], e.g., WRT 110 is attached to each of multiple pallets 120; the WRT 110 is in communication the MLG 180; and the WRT 110 is the Low-power radio frequency (LPRF) device).
 	Regarding claim 10, the combined teachings of Twitchell, Jr. and Bessems disclose the asset tracking system of claim 1, further wherein the reader relay unit sends a signal to the master notification unit responsive to movement of a door identified by a sensor (see Twitchell, Jr., p. [0071], e.g., claim 9).
 	Regarding claim 11, the combined teachings of Twitchell, Jr. and Bessems disclose the asset tracking system of claim 1, further comprising a notifier in communication with the master notification unit to indicate the presence of the tag at the reader relay unit (see Twitchell, Jr.  Fig. 1, p. [0075], e.g., the MLG 180 is in communication with a server 160).
 	Regarding claim 12, Twitchell, Jr. discloses a service vehicle, comprising: a cargo area; a passenger area; a first storage location defined in the cargo area; a first reader relay unit positioned proximate to the first storage location; a master notification unit coupled to the service vehicle and configured to communicate with the first reader relay unit; and a tag configured to broadcast a tag ID to the first reader relay unit (see Twitchell, Jr., Fig. 1, p. [0072], e.g., a pallet 120 that can be loaded onto the cargo area; a wireless reader tag (WRT) 110 positioned on the pallet 120; a mobile locating gateway (MLG)180 coupled to the service vehicle and configured to communicate with the WRT 110; and a wireless tag (WT) 130 in communication with the WRT 110); wherein, the first reader relay unit is configured to identify the tag ID when the tag is in the first storage location and communicate with the master notification unit the tag ID and a first reader relay ID (see Twitchell, Jr., p. [0053], [0054], [0072], [0080] and figure 1: each WT 130 includes a unique identification (WT ID) stored therein and each WRT 110 includes a unique identification (WRT ID) stored therein that uniquely identifies the WRT in transmissions made by the WRT; and the WRT 110 is in communication with the mobile locating gateway (MLG) 180 and the WT 130; and the WT 130 is a radio-frequency transponder (RFT) and the WRT 110 is a low-power radio frequency (LPRF) device).
 	However, Twitchell, Jr. does not expressly disclose the first reader relay unit executes a calibration process to determine the expected signal strength when the tag is located in the first storage location.
 	Bessems discloses the above recited limitations (see Bessems, p. [0030-0031], [], [0053], e.g., the computer instructs the calibration device 12 to provide a calibration signal at the plurality of calibration locations, instructs the plurality of receivers 14 to measure a received signal strength of the calibration beacon signal for each one of the plurality of calibration locations, instructs the plurality of receivers 14 to measure a received signal strength of a beacon signal provided by the locatable device 16, and estimates a location of the locatable device 16 based on the received signal strength of the beacon signal at each one of the plurality of receivers, the received signal strength of the calibration beacon signal at each one of the plurality of receivers for each one of the plurality of calibration locations, and a location of each one of the plurality of receivers). 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Bessems’ teachings into Twitchell, Jr.  The suggestion/motivation would have been to provide a calibration beacon signal from a calibration device at a number of calibration locations  in order to estimate a location of the locatable device based on the received signal strength of the beacon signal at each one of the receivers as suggested by Bessems.	
 	Regarding claim 13, the combined teachings of Twitchell, Jr. and Bessems disclose the service vehicle of claim 12, further comprising a second reader relay unit positioned proximate to a second storage location defined in the cargo area (see Twitchell, Jr., Fig. 1, p. [0072], e.g., the WRT 110 is attached to each of multiple pallets 120).
 	Regarding claim 14, the combined teachings of Twitchell, Jr. and Bessems disclose the service vehicle of claim 13, further wherein the second reader relay unit is configured to communicate to the master notification unit through the first reader relay unit (see Twitchell, Jr., Fig. 1, p. [0072], e.g., the plurality of the WRT 110 communicate with each other).
Regarding claim 15, the combined teachings of Twitchell, Jr. and Bessems disclose the service vehicle of claim 13, further wherein the second reader relay unit has a second reader relay ID and when either the first reader relay unit or second reader relay unit identify the tag ID both the tag ID and the corresponding first or second reader relay ID are communicated to the master notification unit (see Twitchell, Jr., Fig. 1, p. [0054], [0072], [0080], e.g., : each WT 130 includes the unique WT ID stored therein and each WRT 110 includes the unique WRT ID stored therein that uniquely identifies the WRT in transmissions made by the WRT; and the WRT 110 is in communication with the mobile locating gateway MLG 180 and the WT 130).
 	Regarding claim 16, the combined teachings of Twitchell, Jr. and Bessems disclose the service vehicle of claim 12, further comprising a remote reader relay unit positioned at a location separated from the service vehicle, the remote reader relay unit configured to identify the tag ID when the tag is in a remote location proximate to the remote reader relay and communicate wirelessly with the master notification unit the tag ID (see Twitchell, Jr., Fig. 1, p. [0075], e.g., a gateway 140 represents a communication link between an external network (LAN) 150 and networks formed by the WRT 110).
 	Regarding claim 17, Twitchell, Jr. discloses a method for tracking an asset, comprising: providing a master notification unit in communication with a first reader relay unit and providing a tag; positioning the first reader relay unit proximate to a first assigned storage location; storing information regarding the first assigned storage location associated with the first reader relay unit in a memory unit; and monitoring, with the first reader relay unit, for the tag (see Twitchell, Jr., Fig. 1, p. [0067], [0072], [0076], e.g., a mobile locating gateway (MLG) 180 is in communication with a wireless reader tag (WRT) 110 and providing a wireless tag (WT) 130; positioning the wireless reader tag (WRT) 110 to a pallet 120 that can be loaded onto a cargo area, wherein the WRT 110 stores a location information of an asset in a memory; and wherein the mobile locating gateway 180 actively participates in the formation, control and maintenance of a network of the WRT 110); wherein, the first reader relay unit is configured to communicate a tag ID and a first reader relay unit ID to the master notification unit when the tag is positioned in the first assigned storage location (see Twitchell, Jr., Fig. 1, p.[0053], [0054], [0072], [0080], e.g., each WT 130 includes a unique identification (WT ID) stored therein and each WRT 110 includes a unique identification (WRT ID) stored therein that uniquely identifies the WRT in transmissions made by the WRT; and the WRT 110 is in communication with the mobile locating gateway 180 and the WT 130; and the WT 130 is a radio-frequency transponder (RFT) and the WRT (110) is a low-power radio frequency (LPRF) device).
 	However, Twitchell, Jr. does not expressly disclose executing a calibration process with the tag positioned in the assigned storage location to establish an expected signal strength from the tag when positioned in the assigned storage location; and monitoring, with the first reader relay unit, for the tag having the expected signal strength.
 	Bessems discloses the above recited limitations (see Bessems, p. [0030-0031], [], [0053], e.g., the computer instructs the calibration device 12 to provide a calibration signal at the plurality of calibration locations, instructs the plurality of receivers 14 to measure a received signal strength of the calibration beacon signal for each one of the plurality of calibration locations, instructs the plurality of receivers 14 to measure a received signal strength of a beacon signal provided by the locatable device 16, and estimates a location of the locatable device 16 based on the received signal strength of the beacon signal at each one of the plurality of receivers, the received signal strength of the calibration beacon signal at each one of the plurality of receivers for each one of the plurality of calibration locations, and a location of each one of the plurality of receivers). 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Bessems’ teachings into Twitchell, Jr.  The suggestion/motivation would have been to provide a calibration beacon signal from a calibration device at a number of calibration locations  in order to estimate a location of the locatable device based on the received signal strength of the beacon signal at each one of the receivers as suggested by Bessems.	
 	Regarding claim 18, the combined teachings of Twitchell, Jr. and Bessems disclose the method of claim 17, further comprising coupling the tag to an asset and storing an asset description in the memory unit and associating the asset description with the tag ID (see Twitchell, Jr., Fig. 1, p. [0054], [0067], [0072], [0076], [0080], e.g., the WT 130 is configured to be coupled to an asset 134; the WRT 110 is attached to each of multiple pallets 120; the WRT or WT stores in memory additional information such as a characteristic of the particular tagged asset or a behavior of the tagged asset; the mobile locating gateway 180 actively participates in the formation, control and maintenance of a network of the WRT 110; each WT 130 includes the unique WT ID stored therein and each WRT 110 includes the unique WRT ID stored therein that uniquely identifies the WRT in transmissions made by the WRT; and the WRT 110 is in communication with the mobile locating gateway 180 and the WT 130).
 	Regarding claim 19, the combined teachings of Twitchell, Jr. and Bessems disclose the method of claim 17, further comprising: providing a second reader relay unit; positioning the second reader relay unit proximate to a second assigned storage location; storing information regarding the second assigned storage location associated with the second reader relay unit in the memory unit; and monitoring, with the second reader relay unit, for the tag; wherein, the second reader relay unit is configured to communicate the tag ID and a second reader relay unit ID to the master notification unit when the tag is positioned in the second assigned storage location (see Twitchell, Jr., Fig. 1, p. [0054], [0067], [0072], [0076], [0080], e.g., the WT 130 is configured to be coupled to an asset 134; the WRT 110 is attached to each of multiple pallets 120; the WRT or WT stores in memory additional information such as a characteristic of the particular tagged asset or a behavior of the tagged asset; the mobile locating gateway 180 actively participates in the formation, control and maintenance of a network of the WRT 110; each WT 130 includes the unique WT ID stored therein and each WRT 110 includes the unique WRT ID stored therein that uniquely identifies the WRT in transmissions made by the WRT; and the WRT 110 is in communication with the mobile locating gateway 180 and the WT 130).
 	Regarding claim 20, the combined teachings of Twitchell, Jr. and Bessems disclose the method of claim 19, further comprising identifying a tag signal with both the first reader relay unit and the second reader relay unit and comparing a signal strength of the first reader relay unit with a signal strength of the second reader relay unit and assigning the tag to the corresponding first or second assigned storage location assigned to first or second reader relay unit identifying the greatest signal strength (see Twitchell, Jr., Fig. 1, p. [0075], e.g., the plurality of the WRT 110 communicate with each other).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477